SMITH, J., (on rehearing). (3) Counsel has filed a petition for rehearing in which it is insisted that ,we have failed to discuss the point upon which he chiefly relied for the reversal of the decree of the court below. It is, that the twenty acres owned by Harper and which he sold to raise the money to pay the mortgage indebtedness was unaffected by the terms of the will and also that that twenty acres of the land was of sufficient value to pay this indebtedness. It is argued that inasmuch as the mortgage indebtedness was Harper’s debt that there should be a marshaling of assets and that the land which Harper took under the will should first be subjected to the demands of Richardson for subrogation. We did not overlook this contention of counsel. In fact, we considered the original opinion as decisive of the question stated. But that the question may be put at rest, we do now expressly decide that the record in this case presents no question for the application of the doctrine of marshaling assets. It is true, as recited in the decree of the court below, that appellants renounced the provisions of their sister’s will, but it also is true that when they did this they renounced all their interest in the land therein devised. Counsel insist that we are in error in holding that if appellants elected to claim the property devised to them they took that property with the burden imposed by the will, which burden was to pay the debts. Because of the earnestness of this insistence we quote the provisions of the will on that subject, which are as follows: “I do hereby give, grant and devise unto my brothers, James M. Wisner, John H. Wisner, Rnfns Lloyd Wisner and my sister, Elsie Allen, the following real estate, situated in Randolph County, Arkansas, and described as follows, towit: The southwest quarter of the northeast quarter, section 32, township 20 north, range 3 east, to them in common and undivided, to each an undivided one-fourth interest therein, subject, however, to the following terms and conditions, towit: , That my said brothers, James M. Wisner, John H. Wisner, Rufus Lloyd Wisner, and my said sister, Elsie Allen, shall assume to pay and shall pay when due all sums either as principal or interest now due or which may hereafter become due by virtue of a certain mortgage held by Commonwealth Trust Company of St. Louis, Mo., which said mortgage is in the sum of $1,500 with interest at the rate of 8 per cent, per annum from date until paid, and covering certain lands situated in Randolph County, Arkansas, and described as follows, towit: Southwest quarter, northeast quarter; also north part of southeast quarter, northeast quarter; also southeast part of southeast quarter, northeast quarter, all in section 32, township. 20, range 3 east; and it is my will that my said three brothers last above named and my one sister last above named shall so assume to pay, and when due to pay and fully satisfy and discharge and release such mortgage and hold my husband, J. A. Harper, harmless therefrom, and in case of the failure of my said brothers or my said sister to so pay and discharge such debts the same shall become and remain a lien iipon the respective interests of my said brothers and sister in said land, and their said title thereto shall not vest absolutely in them or either of them until such debt is fully paid and discharged. ’ ’ The next paragraph of the will specifically devises to Harper the remainder of the testatrix’s land and that paragraph provides as follows: “I do give, grant and devise unto my beloved husband, J. A. Harper, certain real estate situated in Randolph County, Arkansas, and described as follows, towit: The north part of the southeast quarter of the northeast quarter of section 32, township 20, range 3 east, containing ten acres, more or less, the same to vest in him free of any lien or mortgage thereon, the payment of the existing mortgage thereon to be assumed and discharged by my brothers and sister hereinbefore'mentioned.” Now, of course, it is true that when Richardson commenced this suit for subrogation there was no mortgage indebtedness, the same having been paid by Harper in the manner herein stated. But appellants are in no position to take advantage of that fact. Their option, as stated, was to take the land with the burden imposed by the testatrix or not to take it at all, and to grant them now the relief they pray would put upon the land devised to Harper the burden of paying this mortgage indebtedness, whereas the will provided it should “vest in him free of any lien or mortgage.” The manifest purpose of the testatrix can not be thus defeated.